DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 3/23/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 2-21 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 2-21 are directed to providing product offerings to a consumer, including facilitating interaction between consumers and businesses, which is considered a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 2-8 recite a method and at least one step. Claims 9-15 recite a computer-readable storage medium that is defined by the specification as non-transitory. Claims 16-21 recite a system with a plurality of in-store data collection devices. Therefore, the claims are each directed to one of the four statutory categories of invention (process, manufacture, apparatus).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 2, the claim sets forth a process in which product offerings are provided to consumer, including through the facilitation of consumer-to-business interaction, in the following limitations:
receiving information corresponding to a plurality of user devices within boundaries of a space where a plurality of products are available for purchase; 
storing data that reflects product information cross-referenced with product sales volume information of a product from amongst the plurality of products, wherein the stored data is further associated with a set of conditions concerning increasing sales to users of the plurality of user devices within the boundaries of the space; 
accessing the stored data to identify the product sales volume information of the product; 
identifying that a user device from amongst the plurality of user devices is near a location of the product when tracking movement of the user device; 
identifying that a condition of the set of conditions is met; 
sending the location of the product and the product information to the user when providing an offering directed to increasing sales volume of the product based on the identification that the condition of the set of conditions is met and based on the identification that user device is near the location of the product; 
2updating the stored product sales volume information after receiving information that confirms that the product has been purchased.  
The above-recited limitations establish a commercial interaction with a consumer to make a product offering and a sales activity or behaviors of managing sales information.  This arrangement amounts to both a sales activity or behavior; and business relations.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).

Claim 2 does recite additional limitations:  
receiving information corresponding to a plurality of user devices within boundaries of a space where a plurality of products are available for purchase
storing data that reflects product information cross-referenced with product sales volume information of a product from amongst the plurality of products, wherein the stored data is further associated with a set of conditions concerning increasing sales to users of the plurality of user devices within the boundaries of the space; 
accessing the stored data to identify the product sales volume information of the product; 
sending the location of the product and the product information to the user when providing an offering directed to increasing sales volume of the product based on the identification that the condition of the set of conditions is met and based on the identification that user device is near the location of the product; 
2updating the stored product sales volume information after receiving information that confirms that the product has been purchased.  

These additional elements merely amount to the general application of the abstract idea to a technological environment (“to a user device”) and insignificant extra- solution activity (receiving, storing, accessing, sending, updating).  The specification indicates that a general-purpose technological environment may be use to implement the invention (see ¶8).  That is, the claimed technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., receiving or sending data over a network) and electronic recordkeeping (i.e., storing, accessing, updating data) have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 9 and 16 are parallel in scope to claim 2 and ineligible for similar reasons.  The dependent claims merely embellish the abstract idea and do not confer eligibility on the claimed invention.

The Examiner notes that the present amendments have removed a practical application of the abstract idea to a particular technological environment from the claims by removing the limitation the sets forth an active tracking of users through a retail store using distributed data collection devices, as reproduced below:
tracking movement of the user device as the user device moves toward the product location, the tracking based on data received from an in-store data collection device after the product location was sent to the user device;


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 2-3, 5-10, 12-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield, JR. (US 20150112826 A1, hereinafter Crutchfield) in view of Borger et al. (US 20100185487 A1, hereinafter Borger).
Regarding Claim 2
Crutchfield discloses a method for providing offerings, the method comprising:
receiving information corresponding to a plurality of user devices within boundaries of a space where a plurality of products are available for purchase (at least paragraphs 33, 91:  users detected and identified as they enter a retail store)
storing data that reflects product information, wherein the stored data is further associated with a set of conditions concerning increasing sales to users of the plurality of user devices within the boundaries of the space (paragraphs 307-315: users’ previous purchases identified and used to direct a user to location of products; sales condition is relevance of in-store product to users’ previous purchases)
identifying that a user device from amongst the plurality of user devices is near a location of the product when tracking movement of the user device paragraphs 307-315: users’ previous purchases identified and used to direct a user to location of products)
identifying that a condition of the set of conditions is met; (paragraphs 307-315: users’ previous purchases identified and used to direct a user to location of products)
sending the location of the product and the product information to the user device when providing an offering directed to increasing

Crutchfield does not explicitly disclose, but Borger teaches:
storing product information is data that reflects product information cross-referenced with product sales volume information of a product from amongst the plurality of products (at least ¶23-26)
accessing the stored data to identify the product sales volume information of the product (at least ¶29, 34) 2
updating the stored product sales volume information after receiving information that confirms that the product has been purchased (at least ¶29, 34) 


It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Crutchfield with the data management aspects of Borger, since such a modification would have provided improved sales strategies by correlating sales metrics with foot traffic (see ¶5-10 of Borger)

Regarding Claims 9, 16
Claims 9 and 16 are substantially similar to claim 2 and rejected on similar grounds.

Regarding Claims 3, 5-8, 10, 12-15, 17, 18, 20, 21
Crutchfield in view of Borger further discloses:
sending one or more other product offerings to the user device that are associated with one or more conditions of the set of conditions (at least paragraph 304 of Crutchfield: multiple waypoints may be created to guide user to multiple products)
identifying a location of a user based on the data received from the in-store data collection device (at least paragraph 33 of Crutchfield) wherein the stored data also cross-references the product information with customer traffic and an inventory of the product. (Borger: ¶ 32)
sending additional product offerings to the user device as movement of the user is tracked (at least paragraph 304 of Crutchfield)
identifying that the set of conditions includes a low measure of customer traffic within the boundaries of the space; identifying an aisle within the boundaries where the customer traffic corresponds to the low measure of customer traffic; and sending one or more offerings for one or more products located in the aisle to one or more user devices of the plurality of user devices based on the identified low measure of customer traffic in the aisle.   (Crutchfield: at least paragraphs 77, 139, 298, 299: determining foot traffic levels in store in order to determine product recommendations to customers to direct them to a particular area of the store)
receiving data from a second in-store data collection device and identifying that a condition of the set of conditions corresponds to increasing traffic in one or more locations with the spatial boundaries, wherein at least one of the in-store data collection device or the second in-store data collection device is a camera (Crutchfield: at least paragraphs 33, 77, 79 139, 298, 299: optical sensors/cameras used to monitor user foot traffic progressing through the store)
wherein the plurality of in-store data collection devices include one more cameras that receive image data for tracking movement of a user within the spatial boundaries (Crutchfield: at least paragraphs 33, 77, 79 139, 298, 299: optical sensors/cameras used to monitor user foot traffic progressing through the store)
a database that stores information that cross-references each of the set of conditions with product information (Crutchfield: at least paragraph 111: database includes customer profile that is used to engage customer during shopping experience)
wherein the movement of the user is tracked independently of the movement of the user device (Crutchfield: at least paragraphs 33, 77, 79 139, 298, 299: optical sensors/cameras used to monitor user foot traffic progressing through the store)
wherein the in-store data collection device receives data from the user device (Crutchfield: at least paragraphs 299, 303: data collection device may receive location information from user device)


3.	Claims 4, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield in view of Borger as applied above, and further in view of Pon et al. (US 20090030787 A1, hereinafter Pon.
Crutchfield in view of Borger disclose identifying an aisle within the spatial boundaries and sending one or more offerings for one or more products located in the aisle to one or more user devices of the plurality of user devices (at least paragraph 303 of Crutchfield).  However, Crutchfield in view of Borger does not explicitly disclose that such is performed in response to identifying that the set of conditions includes a measure of inventory of one or more products of the plurality of products within the spatial boundaries, and that the promoted products within that aisle meets a threshold level of that measure.  Pon teaches that it is known to include providing location-based promotion of specific products that meet an inventory level threshold (at least paragraph 78: products with excess inventory are promoted to nearby customers) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention, as taught by Crutchfield in view of Borger, with the location-based promotion of specific products that meet an inventory level threshold, as taught by Pon, since such a modification would have allowed a specific store location to get rid of excess inventory of a product (see paragraph 78 of Pon).



Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625